Citation Nr: 0215328	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as due to herbicide exposure.  

(The issue of entitlement to a separate disability rating for 
an abdominal scar will be the subject of a separate 
decision).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that RO rating decisions dated in June 1992 
and June 1994 denied service connection for residuals of 
Agent Orange exposure and peripheral neuropathy as due to 
Agent Orange exposure, respectively.  The RO adjudicated the 
veteran's subsequent claim for service connection on a de 
novo basis, citing regulatory amendments that added 
peripheral neuropathy to the list of presumptive diseases 
associated with herbicide exposure.  See 61 Fed. Reg. 57,588 
(Nov. 7, 1996).  Accordingly, the issue is as phrased above.  

The veteran testified at a Board hearing before the 
undersigned Member in August 2002.  A transcript of that 
hearing has been associated with the claims folder.  

The Board is undertaking additional development on the issue 
of entitlement to a separate disability rating for an 
abdominal scar pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Service records show that the veteran served in Vietnam 
from May 1970 to April 1971.    

3.  Peripheral neuropathy was not manifest to a compensable 
degree within one year following the last possible date of 
exposure during active service.  The competent, probative 
medical evidence of record does not establish a nexus between 
peripheral neuropathy and the veteran's period of active 
service.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy as due to 
herbicide exposure is not established.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the May 1997 rating decision, July 1997 statement of 
the case, and May 1998 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and generally gave notice as 
to the evidence needed to substantiate his claim.  In 
addition, a December 1997 letter to the veteran basically 
advises the veteran that VA will obtain for him private 
evidence when adequately identified and when appropriate 
authorization is given.  Moreover, during the January 1997 
personal hearing and the August 2002 Board hearing, the 
veteran identified only VA medical records in connection with 
this issue on appeal.  Review of the claims folder reveals 
that the RO has obtained those VA medical records.  
Accordingly, because all relevant, identified evidence has 
been secured, the Board finds that additional notice to the 
veteran would not reasonably result in any benefit.  
Therefore, all required notice has been afforded the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

Concerning the duty to assist, as discussed above, the RO has 
secured all VA medical records in support of the appeal.  It 
is noted that, with respect to one of his earlier claims for 
Agent Orange related disorder, the veteran submitted private 
medical evidence, which remains associated with the claims 
folder.  Otherwise, the Board emphasizes that he has not 
identified or authorized VA to obtain any private evidence in 
connection with the instant appeal.  In addition, the Board 
notes that the RO has not obtained a medical examination or 
opinion in connection with the veteran's current appeal, 
although a VA examination and opinion was secured with 
respect to a prior Agent Orange claim.  However, based on the 
evidence of record, the Board concludes that there is 
sufficient medical evidence for the Board to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Thus, no additional 
assistance is required.  

Finally, the veteran has had ample opportunity to present 
additional evidence and argument in support of his appeal, to 
include during RO and Board hearings.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the October 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during the period from 
January 1962 to May 1975 is presumed to have been exposed to 
an herbicide agent, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West Supp. 2002); see 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. 107-103, § 201, 115 Stat. 976 (2001) (amending 38 U.S.C.A. 
§ 1116 effective Dec. 27, 2001).   

Acute and subacute peripheral neuropathy are diseases 
determined to be associated with herbicide exposure and must 
be manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to the 
herbicide agent during active service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 
38 U.S.C.A. § 1116(a)(2)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board notes that there has been a statutory change 
affecting claims for disability due to herbicide exposure 
during the pendency of the veteran's appeal.  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board observes that the statutory 
change took effect after the RO issued its last supplemental 
statement of the case in August 2001.  However, because the 
nature of the change only serves to benefit the veteran and 
suggests no manner in which additional evidence or argument 
is needed, the Board finds that proceeding to evaluate the 
claim will not prejudice the veteran.  Bernard, 4 Vet. 
App. at 392-94.  

Initially, the Board notes that service records reflect the 
veteran's service in Vietnam from May 1970 to April 1971.  
Therefore, for purposes of establishing service connection 
for peripheral neuropathy as a disease associated with 
herbicide exposure, the veteran is presumed to have been 
exposed to herbicides while in service.  38 U.S.C.A. § 
1116(f) (West Supp. 2002).  

However, the Board finds that the preponderance of the 
evidence is against service connection for peripheral 
neuropathy.  Service medical records are negative for 
diagnosis or indication or peripheral neuropathy, such as 
extremity pain or numbness not related to other injury, 
following Vietnam service through the remainder of the 
veteran's active service.  The May 1972 report of physical 
examination at separation shows no neurologic abnormality.  
Subsequent records generally document treatment for an 
unrelated orthopedic injury only.  Similarly, VA examination 
in December 1972 reflects no complaint or finding of 
neurologic abnormality.       

The Board notes that, during the August 2002 Board hearing, 
the veteran alleges having symptoms and seeking medical 
attention soon after service for what was ultimately 
diagnosed as peripheral neuropathy.  However, despite his 
reports, additional post-service medical evidence dated 
through early 1992 shows no complaint or finding of 
neurologic abnormality.  In fact, there is no diagnosis of 
peripheral neuropathy until a VA hospitalization in June 
1992, more than 20 years after the veteran's last service in 
Vietnam.  Based on this evidence, the Board finds no reason 
to establish service connection for peripheral neuropathy on 
a presumptive basis as due to herbicide exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, the evidence does not 
show chronic disease in service or indication of disease in 
service with continuity of symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.   

Similarly, the Board finds no competent evidence of a nexus 
between peripheral neuropathy and service to warrant 
establishing service connection on a direct basis.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  The veteran submitted a statement dated in 
February 1993 from J. Werhaert, DC, prepared for the purpose 
of a disability evaluation.  The veteran reported having pain 
and scattered numbness in all extremities.  His history 
included stomach injury in service, right ankle injury in 
1974 while working for the Post Office, a severe motor 
vehicle accident in 1988 resulting in ruptured lumbar disc, 
and injury apparently in 1991 to the neck and left shoulder, 
for which he had been treating the veteran.  The conclusion 
in the statement was that the veteran had obvious sequelae 
from previous injuries and surgeries, that spinal surgery 
rendered the veteran fairly immobile and dysfunctional, and 
that the veteran had "permanent nerve damage as a result of 
contact with agent orange during the Vietnam war." 

Subsequently, the veteran was afforded a VA neurology 
examination by a medical doctor in August 1993 regarding the 
etiology of peripheral neuropathy.  The examiner reviewed the 
chiropractor's February 1993 evaluation.  The veteran 
confirmed that he suffered back injury in a motor vehicle 
accident in 1986 and neck and shoulder injury in 1991.  
Review of the record also revealed several allegations of 
Agent Orange exposure in service.  Considering the earlier 
disability evaluation, the veteran's medical history, and 
findings on examination, the VA examiner concluded that the 
veteran's neuropathy of the upper and lower extremities was 
probably secondary to previous trauma to the neck and back 
and to residuals from back surgery.  He stated that "[it 
was] impossible for this examiner to attribute the veteran's 
complaints and physical (sic) to exposure to Agent Orange."        

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
opinion of the VA examiner is more probative as to the 
question of etiology of peripheral neuropathy.  Specifically, 
the conflicting disability evaluation is authored by a 
chiropractor who was treating the veteran for neck and 
shoulder orthopedic injuries.  There is no indication that 
such a practitioner is competent to offer an opinion as to 
whether toxin exposure resulted in neurologic disability.  
Moreover, the statement as to Agent Orange exposure causing 
nerve damage is conclusory and completely unsupported; the 
history included in the evaluation does not contain even a 
report or allegation of exposure by the veteran.   

In conclusion, the Board finds no evidence of chronic 
disorder in service, no evidence of peripheral neuropathy 
until many years after the veteran's separation from service, 
and no competent, probative evidence that otherwise 
establishes a relationship between the peripheral neuropathy 
and service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy due to herbicide exposure in 
service.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy due to herbicide 
exposure is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

